Title: To George Washington from Gustavus Scott, 29 April 1797
From: Scott, Gustavus
To: Washington, George



Dear Sir.
Geo[rge] Town [Md.] 29th April 1797.

I had the Honor of your favor of the 28th so late on Friday that I cou’d not answer it by Post, not having returned from the City untill the Mail was dispatched. The inclosed Letter from Mr Smith will give the true state of Messrs Reed and Fords funds in this place. The paper he aludes to will I think ensure after some time the number of Shares still due on their Contract & Mr Smith asures me he will take the earliest Opportunity of procuring them. I shall not lose sight of this business untill brought to a just Conclusion. I am with sentiments of the highest Respect & Esteem Dr sir Yr mo. obt servt

Gusts Scott

